EXHIBIT 10.22
XXXXX INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
EXECUTION COPY
LICENSE AND DISTRIBUTION AGREEMENT
BY AND AMONG
SHIRE LLC
AND
IMPAX LABORATORIES, INC.
DATED AS OF JANUARY 19, 2006

 

 



--------------------------------------------------------------------------------



 



LICENSE AND DISTRIBUTION AGREEMENT
THIS LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) dated this the 19th
day of January, 2006 (the “Effective Date”) is hereby entered into by and
between Shire LLC, a Kentucky company with offices located at 9200 Brookfield
Court, Florence, KY 41042 (“Shire”), and Impax Laboratories, Inc., a Delaware
corporation with offices located at 30831 Huntwood Ave., Hayward, CA 94544
(“Impax”).
R E C I T A L S:
WHEREAS, a Shire Affiliate is the owner of New Drug Application No. 21-303
(“Shire’s NDA”, as further defined below), which was approved by the FDA for the
Manufacture and sale of Adderall XR for the treatment of Attention Deficit
Hyperactivity Disorder;
WHEREAS, Impax submitted ANDA No. 76-852 (the “Impax ANDA”) to the FDA under §
505(j) of the Act with a paragraph IV certification seeking approval to engage
in the commercial Manufacture, use, and sale of product asserted to be
bioequivalent to the product sold under Shire’s NDA;
WHEREAS, Shire and Impax are Parties to a certain Settlement Agreement of even
date herewith (the “Settlement Agreement”), pursuant to which Shire and Impax
are settling pending litigation; and
WHEREAS, pursuant to the Settlement Agreement, Shire and Impax have agreed to
enter into this Agreement.
NOW THEREFORE, in consideration of the foregoing premises, mutual covenant, the
terms and conditions hereof, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
1. Definitions
1.1. “Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, and the rules, regulations and guidelines promulgated
thereunder.
1.2. “Adderall XR” shall mean the pharmaceutical product that contains the
Compound as its sole active ingredient which is approved for Marketing in the
Territory pursuant to Shire’s NDA and sold under the tradename Adderall XR.
1.3. “Adderall XR Intellectual Property” shall mean (i) U.S. Patent Nos.
6,322,819, 6,605,300, and 6,913,768 and any patent that issues as a result of a
reexamination or reissue thereof; (ii) any patent that issues from, or from any
continuation, continuation-in-part or divisional application relating to, U.S.
Patent

 

2



--------------------------------------------------------------------------------



 



Application Serial Nos. 09/176,542, 10/353,073, 10/758,417, 10/774,697, and
11/030,174; and (iii) any other present or future U.S. patent owned or
controlled by Shire which may read upon the making, using, selling or importing
of a Generic Product.
1.4. “Adverse Drug Experience” shall mean an adverse event associated with the
use of Generic Product in humans, whether or not considered drug related,
including the following: an adverse event occurring in the course of the use of
a drug product in professional practice; an adverse event occurring from drug
overdose whether accidental or intentional; an adverse event occurring from drug
abuse; an adverse event occurring from drug withdrawal; and any failure of
expected pharmacological action. The above definition of “Adverse Drug
Experience” is defined by 21 C.F.R. § 314.80(a), and will be deemed to be
changed to reflect any changes to that section of 21 C.F.R. § 314.80.
1.5. “Affiliate” shall mean a Person that controls, is controlled by or is under
common control with a Party. For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by” or
“under common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and
policies of such Person, whether by the ownership of at least fifty percent
(50%) of the voting interest of such Person (it being understood that the direct
or indirect ownership of a lesser percentage of such interest shall not
necessarily preclude the existence of control), or by contract or otherwise.
1.6. “AG Product” shall mean generically Labeled Adderall XR, commonly called an
authorized generic product, approved for sale by the FDA pursuant to a labeling
supplement to Shire’s NDA.
1.7. “ANDA” shall mean an Abbreviated New Drug Application to the FDA for
approval to Manufacture and/or Market a pharmaceutical product in the Territory.
1.8. “Applicable Law” shall mean the applicable Laws, rules, regulations,
guidelines and requirements of any Governmental Authority related to the
development, registration, Manufacture and Marketing of the Generic Product in
the Territory or the performance of either Party’s obligations under this
Agreement.
1.9. “Authorization and License” shall have the meaning assigned to such term in
Section 2.3.
1.10. “Barr Product” shall mean the Generic Equivalent that is the subject of
the ANDA submitted by Barr to the FDA that is the subject of present litigation
between Shire and Barr.
1.11. “Business Day” shall mean any day other than a Saturday, Sunday or a day
on which banks in New York, New York are authorized or required by Law to close.

 

3



--------------------------------------------------------------------------------



 



1.12. “cGMP” shall mean all applicable standards relating to manufacturing
practices for fine chemicals, active pharmaceutical ingredients, intermediates,
bulk products or finished pharmaceutical products, including (i) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 210
and 211.
1.13. “Commercially Reasonable Efforts” shall mean efforts and diligence in
accordance with the subject Party’s reasonable and sound business, legal,
medical and scientific judgment and in accordance with the efforts and resources
such Party would use in other aspects of its business that have similar
commercial value and market potential, taking into account the competitiveness
of the marketplace, the business life-cycle, the proprietary position of the
company and the profitability of the pertinent product.
1.14. “Compound” shall mean mixed amphetamine salts.
1.15. “Confidential Information” shall mean any scientific, technical,
formulation, process, Manufacturing, clinical, non-clinical, regulatory,
Marketing, financial or commercial information or data relating to the business,
projects, employees or products of either Party and provided by one Party to the
other by written, oral, electronic or other means in connection with this
Agreement.
1.16. “Cost of Goods” shall mean the XXXXX to be paid by Impax to Shire for
Packaged and Labeled AG Product. With respect to Impax Product, the Cost of
Goods shall equal the XXXXX.
1.17. “Delay Payment” has the meaning set forth in Section 5.7.
1.18. “Exclusive” shall mean, when used in connection with a specific grant of
rights that the granting Party (i) shall retain for itself no ability to use
such granted rights and (ii) shall have no ability to authorize its Affiliates
or Third Parties (other than the grantee of such specific rights) to use such
granted rights, in the Territory and in the granted field of use, for the term
of the grant.
1.19. “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereof.
1.20. “Final Court Decision” shall mean a decision of any federal court from
which no appeal has been or can be taken (other than a petition to the United
States Supreme Court for a writ of certiorari).
1.21. “Force Majeure” shall mean any circumstances reasonably beyond a Party’s
control, including, without limitation, acts of God, civil disorders or
commotions, acts of aggression, fire, explosions, floods, drought, war,
sabotage, embargo, unexpected safety or efficacy results obtained with the
Generic Product, utility failures, XXXXX, XXXXX, labor disturbances, a national
health emergency, or appropriations of property.

 

4



--------------------------------------------------------------------------------



 



1.22. “GAAP” shall mean generally accepted accounting principles in effect in
the United States from time to time, consistently applied.
1.23. “Generic Equivalent” shall mean a pharmaceutical product which is
submitted to the FDA for Regulatory Approval pursuant to an ANDA (or equivalent
regulatory mechanism) as a Therapeutic Equivalent to Adderall XR. Generic
Equivalent shall also mean the AG Product.
1.24. “Generic Product” shall mean both AG Product and Impax Product.
1.25. “Governmental Authority” shall mean any court, tribunal, arbitrator,
agency, legislative body, commission, official or other instrumentality of
(i) any government of any country, or (ii) a federal, state, province, county,
city or other political subdivision thereof.
1.26. “Impax Product” shall mean the Generic Equivalent that is the subject of
the Impax ANDA.
1.27. “Impax ANDA” shall have the meaning assigned to such term in the recitals.
1.28. “Label” shall mean any Package (immediate container) labeling designed for
use with a product, including the package insert for such product that is
approved by the FDA, and “Labeled” or “Labeling” shall have the correlated
meaning.
1.29. “Launch” shall mean the first commercial sale of a product to an
unaffiliated Third Party.
1.30. “Law” or “Laws” shall mean all laws, statutes, rules, codes, regulations,
orders, judgments and/or ordinances of any Governmental Authority.
1.31. “License Effective Date” shall mean, subject to the further provisions of
this Agreement, the first date to occur as determined by the following
subsections (a) or (b), as applicable:
(a) Barr Settlement: If Shire reaches a settlement with Barr Laboratories, Inc.
(“Barr”) that provides for the Launch of a Generic Equivalent under a license
from Shire (a “Licensed Barr Launch”), then the earlier of: (i) the first day,
following a Licensed Barr Launch, that the FDA grants final marketing approval
for a Generic Equivalent under an ANDA filed by a paragraph IV certification
filer other than Barr or Impax, or their respective Affiliates, (ii) the
one-hundred and eighty-first (181st) day following a Licensed Barr Launch, or
(iii) January 1, 2010; or
(b) No Barr Settlement: If Shire has not previously reached a settlement with
Barr providing for a Licensed Barr Launch, then the earlier of: (i) January 1,
2010 or (ii) the first day upon which a Generic Equivalent that is the subject
of

 

5



--------------------------------------------------------------------------------



 



Barr’s ANDA that is the subject of present litigation with Shire is sold in the
Territory following a Final Court Decision that all of the patents found in the
Adderall XR Intellectual Property are invalid, unenforceable, or not infringed
by the Barr Product.
1.32. “Losses” means for purposes of Section 5.7 only, XXXXX. For purposes of
Article 12 of this Agreement, “Losses” means any liabilities, damages, costs or
expenses, including reasonable attorneys’ fees and expert fees, incurred by any
Party that arise from any claim, lawsuit or other action by a Third Party.
1.33. “Manufacturing Costs” for each dosage strength of AG Product shall mean
XXXXX, accrued in accordance with GAAP. Manufacturing Costs for each dosage
strength of Impax Product shall mean XXXXX, accrued in accordance with GAAP.
1.34. “Manufacture” shall mean all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including but not limited to
manufacturing Compound or supplies for development, manufacturing Impax or AG
Product for commercial sale, packaging, in-process and finished product testing,
release of product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of product, ongoing stability
tests and regulatory activities related to any of the foregoing, and
“Manufactured” or “Manufacturing” shall have the correlated meaning.
1.35. “Market” shall mean to distribute, promote, advertise, import, market and
sell, and “Marketing” or “Marketed” shall have the correlated meaning.
1.36. “NDA” shall mean a New Drug Application filed with the FDA pursuant to and
under 21 U.S.C. § 355(b) of the Act, together with the FDA’s implementing rules
and regulations.
1.37. “Net Sales” shall mean the gross invoice price of sales of Generic Product
in the Territory by Impax and its Affiliates to unaffiliated Third Parties, less
applicable (i) trade discounts, (ii) promotional allowances, (iii) cash
discounts, (iv) customer refunds and credits, (v) returns, (vi) reprocurement
charges, (vii) customer and government rebates (viii) chargebacks,
(ix) retroactive price or shelf stock adjustments and price equalizations; and
(x) Impax’s actual freight, storage, and incremental insurance expense incurred
exclusively in connection with the storage and distribution of the Generic
Product to the extent actually invoiced to the customer. All of the foregoing
shall be determined in accordance with GAAP.
1.38. “Net Profits” shall mean the difference between Net Sales for the
applicable Generic Product and the Cost of Goods for such product.
1.39. “Party” or “Parties” shall mean Shire and/or Impax, as applicable.

 

6



--------------------------------------------------------------------------------



 



1.40. “Package” shall mean all primary containers, including bottles, cartons,
shipping cases or any other like matter used in packaging or accompanying a
product, and “Packaged” or “Packaging” shall have the correlated meaning.
1.41. “Person” shall mean any individual, partnership, association, corporation,
limited liability company, trust, or other legal Person or entity.
1.42. “Regulatory Approval” shall mean final Marketing approval by the FDA for
the sale and Marketing of a pharmaceutical product in the Territory.
1.43. “Reporting Period” shall have the meaning set forth in Section 9.3.
1.44. “Shire’s NDA” shall mean Shire’s NDA No. 21-303, and all supplements filed
pursuant to the requirements of the FDA, including all documents, data and other
information concerning Adderall XR which are necessary for FDA approval to
Market Adderall XR in the Territory.
1.45. “Term” shall have the meaning assigned to such term in Section 15.1.
1.46. “Territory” shall mean the United States of America.
1.47. “Therapeutic Equivalent” shall have the meaning given to it by the FDA in
the current edition of the “Approved Drug Products with Therapeutic Equivalence
Evaluations” (the “Orange Book”) as may be amended from time to time during the
Term.
1.48. “Third Party” or “Third Parties” shall mean any Person or entity other
than a Party or its Affiliates.
1.49. “Valid Claim” shall mean an issued and unexpired patent claim which has
not been held to be invalid or unenforceable by a court of competent
jurisdiction in a final unappealable decision.
2. Authorization and License
2.1. Subject to the terms, conditions and limitations hereof, including the
conditions set forth in Section 3, Shire hereby grants to Impax a limited
license, under the Adderall XR Intellectual Property and under any and all
statutory and regulatory exclusivities to Manufacture, have Manufactured and
Market Impax Product in the Territory on and after the applicable License
Effective Date.
2.2. Solely to the extent that Shire Manufactures and supplies AG Product to
Impax pursuant to Section 4 of this Agreement, and subject to the other terms,
conditions and limitations hereof, including the conditions set forth in
Section 3, Shire hereby authorizes Impax to Market such AG Product in the
Territory, but only from and after the License Effective Date. In connection
with and solely for purposes of such

 

7



--------------------------------------------------------------------------------



 



authorization, Shire hereby grants to Impax a limited license under the Adderall
XR Intellectual Property and under any and all statutory and regulatory
exclusivities to Market such AG Product in the Territory from and after the
applicable License Effective Date.
2.3. The authorizations and licenses granted by this Section 2.1 and 2.2 are
referred to herein as the “Authorization and License.” Except to the extent of
the assignment permitted pursuant to Section 16.3, Impax shall not have the
right to sublicense or assign any of its rights under the Authorization and
License.
3. Conditions
3.1. Impax shall not Market any Generic Product in the Territory prior to the
License Effective Date.
3.2. Impax shall not Market or authorize or knowingly facilitate the Marketing
of AG Product outside the Territory and agrees to take all appropriate and legal
steps as may be required to ensure that its Affiliates or customers do not sell
or distribute AG Product outside the Territory, including, without limitation,
by limiting or terminating supplies of AG Product to customers which, to Impax’s
knowledge, are distributing or selling AG Product outside the Territory.
3.3. Subject to the provisions of Sections 3.4 and 3.5 below, the Authorization
and License shall be on an Exclusive basis.
3.4. Shire reserves the right to license, authorize and supply Barr at Shire’s
discretion to Manufacture, have Manufactured and Market a Generic Equivalent in
the Territory in full and complete settlement of the pending litigation between
Shire and Barr involving the Adderall XR Intellectual Property.
3.5. Shire reserves the right to grant licenses under the Adderall XR
Intellectual Property and any and all statutory and regulatory exclusivities to
any Third Party to Manufacture, have Manufactured and Market a Generic
Equivalent, but only under its applicable ANDA, in settlement of any then
pending or threatened litigation involving the Adderall XR Intellectual
Property; provided, however, that such licenses would not become effective prior
to the License Effective Date and shall be on terms no more favorable to such
Third Party than those set forth in this Agreement.
3.6. Except to the extent permitted under the Authorization and License, neither
Impax nor any of its Affiliates shall under any circumstances: (a) Market any
Generic Equivalent that infringes or misappropriates the Adderall XR
Intellectual Property or (b) aid, abet, enable or contract with any Third Party
regarding the Marketing of any Generic Equivalent that infringes or
misappropriates the Adderall XR Intellectual Property.
3.7. Nothing set forth herein shall be deemed to prevent or restrict Impax or
its Affiliates from Marketing any product which would not infringe or
misappropriate the Adderall XR Intellectual Property and nothing shall prohibit
Impax

 

8



--------------------------------------------------------------------------------



 



from entering into any agreement with a Third Party related to any Generic
Equivalent that does not infringe or misappropriate the Adderall XR Intellectual
Property; provided, however, that if Impax so enters into any such agreement
(except an agreement that is reasonably required for Impax to Market the Generic
Product and is approved by Shire pursuant to Section 8.1), Impax shall promptly
notify Shire, and Shire shall be free to terminate the Authorization and License
and any supply obligations to Impax immediately upon notice to Impax.
3.8. In the event that, and for so long as, Impax sells AG Product, as set forth
in Section 4 of this Agreement, Impax agrees and covenants not to XXXXX.
4. Authorized Generic
4.1. At any time that is prior to the issuance of any tentative or final
approval for the Impax ANDA and also prior to the License Effective Date, Impax
may elect by providing written notice to Shire to have Shire supply AG Product
to Impax for sale in the Territory from and after the applicable License
Effective Date subject to all of the terms and conditions of this Agreement,
including Section 5 below. Anything in this agreement to the contrary
notwithstanding, Shire have no obligation to deliver AG Product to Impax earlier
than ninety days following Shire’s receipt of written notice of such election
from Impax.
4.2. If, prior to the License Effective Date, Shire determines, in its sole
discretion, to Launch an authorized generic Adderall XR product then Shire shall
supply Impax with AG Product, for Marketing in the Territory. Impax shall Launch
such AG Product only on or after a date chosen by Shire, in its sole discretion,
and such date shall be deemed a License Effective Date solely with respect to
the Authorization and License under Section 2.2.
4.3. Certain Launches of Generic Equivalents By Third Parties.
(i) If Shire has not previously reached a settlement with Barr providing for a
Licensed Barr Launch and Barr commences the sale or distribution in the
Territory of a Generic Equivalent (or the Parties agree such sale or
distribution is imminent) at a time that Shire is maintaining litigation in
respect thereof including, for this purpose, appealing a related decision, is
preserving its rights for appeal or is otherwise preparing to institute
litigation in respect of such launch or the related ANDA (an “At Risk Launch”),
Shire and Impax shall confer as to the desirability of accelerating the License
Effective Date to permit the sale of Generic Product.
(ii) If the Parties mutually agree, in light of the pending litigation referred
to in Section 4.3(i), to launch a Generic Product, the License Effective Date
will be the date of the At Risk Launch. If the Parties mutually agree not to
launch a Generic Product in response to the At Risk Launch, the License
Effective Date will continue to be determined in accordance with as otherwise
provided in this Agreement.

 

9



--------------------------------------------------------------------------------



 



(iii) In the event that the License Effective Date has not been accelerated
pursuant to Section 4.3(ii) because the Parties have not mutually agreed to
launch a Generic Product in response to an At Risk Launch and if there is
ultimately a Final Court Decision in the litigation(s) pertinent to the At Risk
Launch that Shire’s U.S. Patent Nos. 6,322,819, 6,605,300, and 6,913,768 are not
infringed, or are invalid or unenforceable, Shire agrees to pay Impax an amount
equal to (i) US $175,000 multiplied by the number of days that Barr has been
selling its Generic Equivalent to Third Parties in the Territory while Impax is
not selling a Generic Equivalent for up to two months from and after the date of
the At Risk Launch, plus (ii) US $150,000 multiplied by the number of days that
Barr has been selling its Generic Equivalent to Third Parties in the Territory
while Impax is not selling a Generic Equivalent after the two months described
in (i), such amount being a good faith and mutually agreed estimate of Impax’s
losses caused by the failure to accelerate the License Effective Date.
Notwithstanding the preceding, the total payment which Shire may be obligated to
make pursuant to this Section shall not exceed US $20,000,000. Shire shall make
any payment required by this Section within 60 days of the applicable Final
Court Decision.
5. Supply of AG Product; Forecasts; Purchase Orders
5.1. Subject to the terms, conditions and limitations hereof, Shire agrees to
supply AG Product to Impax for Marketing pursuant to Section 4 and in accordance
with the terms of this Agreement. In order to be in a position to timely and
effectively enter the generic market, the Parties shall cooperate in good faith
to determine and prepare for the applicable License Effective Date, including
communicating to one another, on an ongoing basis, developments which may
reasonably affect the License Effective Date and information necessary to Label
the AG Product for sale as a generic by Impax under Shire’s NDA.
5.2. All AG Product supplied will be released for sale under a generic Label in
Packaged form which complies with Shire’s NDA. Subject to compliance with
Shire’s NDA, Impax will provide Shire with appropriate and customary generic
Package and Label design which will be utilized by Shire in Manufacturing AG
Product. Any costs incurred by Shire in utilizing such Packaging or Labeling, or
in performing other manufacturing specifications (such as tablet imprints)
requested by Impax and to which Shire agrees (such agreement not to be
unreasonably withheld, delayed or conditioned), including related capital
expenditures, shall be included in Manufacturing Costs. Shire shall provide
current Manufacturing Costs, for guidance purposes only, within forty-five
(45) days of the execution of this Agreement.
5.3. Within forty-five (45) days of the execution of this Agreement Impax will
provide to Shire a good faith Forecast (as defined below) of the quantities of
AG Product required for the initial Launch of AG Product (including the first
three months of sales, beginning with the License Effective Date) (the “Launch
Quantities”). The Launch Quantities may be adjusted from time to time by Impax,
upon the consent of Shire (not to be unreasonably withheld, delayed or
conditioned), based on reasonable assessments of changes in market conditions.
In anticipation of the Launch of AG

 

10



--------------------------------------------------------------------------------



 



Product by Impax, Shire shall use Commercially Reasonable Efforts to deliver
one-half of the Launch Quantities as soon as practicable to Impax around the
License Effective Date; provided, however, that based on the cooperation and
communication between the Parties, Shire shall make Commercially Reasonable
Efforts to deliver such AG Product on or before the License Effective Date, so
that Impax may Launch on the License Effective Date, and Shire shall in any
event deliver such first half of the Launch Quantities within two (2) days
following the License Effective Date.Shire shall also use Commercially
Reasonable Efforts to deliver the second half of the Launch Quantities within a
reasonable time after the delivery of the first half of the Launch Quantities,
and Shire shall in any event deliver such second half of the Launch Quantities
within forty-five (45) days following the License Effective Date.
5.4. Within thirty (30) days following the License Effective Date, and on or
before the beginning of every three (3) months period thereafter during the Term
beginning with the date that is three months after the License Effective Date
Impax shall deliver a forecast (a “Forecast”) to Shire of the quantities of AG
Product, by SKU, which Impax reasonably anticipates it will require for
Marketing during the twelve (12) months (“Forecast Period”) beginning three
months following the License Effective Date in the first instance, and
thereafter three months following the date of such Forecast and shall include
quantities required to be delivered during each month of the Forecast Period.
The foregoing notwithstanding, Impax shall have no obligation to provide
Forecasts or orders beyond the term of this Agreement, and the first such
Forecast shall be for the twelve month period beginning ninety (90) days after
the License Effective Date. For each such Forecast, the first three months of
the Forecast Period shall be known as the “Purchase Order Period” and the
amounts specified in the Forecast for the Purchase Order Period shall constitute
a binding purchase order for such period. Additionally, in each subsequent
Forecast, the amount ordered for the Purchase Order Period shall not deviate by
more than fifteen percent (15%) (as to the entire period or any month therein)
from the second three (3) months of the immediately preceding Forecast. Other
than the specifically provided in this paragraph, the the amounts set forth in
the Forecasts shall only constitute a non-binding estimate of the AG Product
requirements of Impax.
5.5. Subject to and in accordance with the terms of Section 5.3 and 5.4, Shire
shall make deliveries of AG Product to a single delivery destination specified
by Impax no more than five (5) days after Impax’s specified delivery dates. All
such shipments of AG Product shall be EXW (Incoterms 2000) Shire’s manufacturing
facilities to a carrier designated by Impax. In no event shall Shire be required
to make more than one (1) delivery of AG Product during any month. The terms and
conditions of this Agreement shall be controlling over any conflicting terms and
conditions stated in Impax’s purchase order or Shire’s invoice or confirmation.
Any other document which shall conflict with or be in addition to the terms and
conditions of this Agreement is hereby rejected (unless the Parties shall have
mutually agreed to the contrary in writing in respect of a particular instance).
5.6. Shire shall promptly notify Impax in writing if at any time Shire has
reason to believe that Shire will not be able to fill at least ninety-five
percent (95%)

 

11



--------------------------------------------------------------------------------



 



of an order for an AG Product in accordance with the delivery schedule specified
therein by Impax and pursuant to the terms and conditions of this Agreement.
5.7. Other than with respect to Launch Quantities, to the extent that
(i) Shire’s delivery to Impax of at least ninety percent (90%) of an AG Product
ordered by Impax set forth in a Firm Order is delayed beyond the period
permissible under Section 5.5 hereof and (ii) as a result of such delay Impax is
unable to fill a commercially reasonable order by a Third Party for such an AG
Product or a Third Party rejects or fails to accept a delivery of an order that
included such delayed Product, then Shire shall pay to Impax an amount equal to
XXXXX (“Delay Payment”); provided, however, that no such Delay Payment shall be
payable if the delay is caused by (i) XXXXX, or (ii) a material breach by Impax
of its obligations under this Agreement. Any Delay Payment shall be paid by
Shire within thirty (30) days after receipt of Impax’s invoices therefor, which
invoices shall set forth in reasonable detail the manner in which the Delay
Payments were calculated and all supporting documentation and proof for any such
calculation of the Delay Payment. If Shire disputes the amount of such invoice,
it shall notify Impax within thirty (30) days of its receipt of such invoice and
thereafter the Parties shall enter into good faith negotiations in order to
revise, if necessary, the amount of the Delay Payment. If the Parties are unable
to agree upon revisions to the Delay Payment within twenty (20) days after the
date of Shire’s notification of its dispute of Impax’s invoice, any Party shall
have the right, exercisable by written notice to the other Party, to invoke the
provisions set forth in Section 16.13. During the time period during which the
Parties are unable to agree upon the amount of the Delay Payment, Shire shall
pay such invoice only to the extent it is in agreement with it. XXXXX.
5.8. Shire shall invoice Impax at the time of each shipment of AG Product at the
XXXXX for such shipment. Impax shall pay each such invoice within thirty
(30) days of receipt.
5.9. In addition to the foregoing, the Parties shall work together in good faith
and make Commercially Reasonable Efforts to timely satisfy any changes in the
quantities and delivery dates of AG Product specified in the Forecasts due to
changes in demand.
5.10. AG Products supplied by Shire shall (i) have a shelf life of at least
twenty four (24) months from the date of Manufacture and (ii) conform to Shire’s
NDA. The foregoing notwithstanding, the Launch Quanties shall instead have a
shelf life of at least fifteen (15) months.
5.11. All AG Products will be in finished dosage form, filled, packaged and
labeled for commercial sale in accordance with the terms and conditions of this
Agreement, the Quality Agreement, and applicable Laws.
5.12. During the Term, and for a period of three (3) years thereafter, Shire
shall, and shall ensure that its Affiliates shall, keep at either its normal
place of business, or at an off-site storage facility, detailed, accurate and up
to date:

 

12



--------------------------------------------------------------------------------



 



(b) records and books of account sufficient to confirm the calculation of the
Cost of Goods; and
(c) information and data contained in any invoices provided to Impax in
connection with this Agreement.
5.13. On no less than five (5) Business Days notice from Impax, to the extent
that Shire supplies AG Product to Impax, Shire shall make all such records,
books of account, information and data concerning the Manufacturing Cost of AG
Product available for inspection during normal business hours by Impax or its
nominee for the purpose of general review or audit; provided that Impax may not
request such inspection more than once in any calendar year. Upon reasonable
belief of discrepancy or dispute, Impax’s external auditors shall be entitled to
take copies or extracts from such records, books of account, information and
data (but only to the extent related to the contractual obligations set out in
this Agreement) during any review or audit, provided the external auditor signs
a confidentiality agreement with Shire providing that such records, books of
account, information and data shall be treated as Confidential Information which
may be disclosed only to Impax.
5.14. Impax shall be solely responsible for its costs in making any such review
and audit, unless Impax identifies a discrepancy in the calculation of Cost of
Goods paid by Impax to Shire under this Agreement in any calendar year from
those properly payable for that calendar year of five percent (5%) or greater,
in which event Shire shall be solely responsible for the cost of such review and
audit and refund Impax any overpayment. All information disclosed by Shire or
its Affiliates pursuant to this Section 5.14 shall be deemed Confidential
Information.
6. Quality Assurance; Acceptance
6.1. Shire represents, covenants and warrants to Impax that:
(a) all AG Product hereunder shall be produced in accordance with cGMP and other
Applicable Laws, rules and regulations and that none of the AG Product supplied
hereunder shall be adulterated or misbranded as defined by the Act; and
(b) all shipments of AG Product supplied hereunder shall meet the specifications
and quality control standards set forth in Shire’s NDA.
(c) Shire or a Shire Affiliate will use Commercially Reasonable Efforts to
maintain throughout the term of this Agreement all permits, licenses,
registrations and other forms of governmental authorization and approval
required in order for Shire to perform its obligations hereunder in accordance
with all applicable Laws.
(d) to Shire’s knowledge upon due investigation, as of the Effective Date the
Manufacture or Marketing of the AG Products in the Territory pursuant to this
Agreement does not infringe, misappropriate or otherwise conflict with any
intellectual property rights of any Third Party.

 

13



--------------------------------------------------------------------------------



 



(e) Shire or a Shire Affiliate owns and possesses all right, title and interest
in the Shire NDA.
(f) Shire has the right to grant all of the rights and licenses granted herein
to Impax under the Adderall XR Intellectual Property, and it is not under any
obligation to any third party that conflicts with the terms of this Agreement.
6.2. Shire shall perform all quality control tests and other inspections
required by applicable cGMP standards and Shire’s NDA and shall furnish to Impax
a certificate of analysis together with each lot of AG Product shipped to Impax.
Shire will also provide Impax with Material Safety Data Sheets (hereinafter
“MSDS”) as required by Law for the AG Products, and updates of same as
necessary.
6.3. Shire will promptly notify Impax of any request from the FDA to change AG
Product specifications or Labeling and will notify Impax of any changes in
specifications. No such change which requires FDA approval will be implemented
prior to obtaining such Impax approval.
6.4. Impax shall conduct, at its own expense, such tests as it deems necessary
to determine the compliance of the AG Product with the requirements of
Section 6.1. Impax shall notify Shire within thirty (30) days of its receipt of
each shipment of the AG Product of any non-compliance of the AG Product with the
requirements of Section 6.1 revealed by such testing. If no notice of
non-compliance is delivered to Shire within such thirty (30) day period, the AG
Product so delivered shall be deemed to comply with Section 6.1.
6.5. Subject to the provisions of Section 6.6, Shire shall replace, at its own
expense, including all freight costs, any AG Product that does not meet the
requirements of Section 6.1. Subject only to the indemnification obligations set
forth in Section 12.1, Shire shall have no other obligations to Impax in respect
of such AG Product or the representations set forth in Section 6.1.
6.6. If, following the timely delivery of a notice by Impax pursuant to the
provisions of Section 6.4, Impax and Shire do not agree that any lot or lots of
the AG Product referred to in the notice meets the requirements of Section 6.1,
that lot or those lots of the AG Product shall be tested for such compliance,
within thirty (30) days after notice of the defect is delivered to Shire, by a
disinterested Third Party expert selected by the mutual agreement of Impax and
Shire. The decision of such Third Party expert with respect to the question of
compliance shall be binding upon Impax and Shire for the purposes of Section 6.1
of this Agreement only. The costs of such testing shall be borne by Shire if
such lot or lots are found not to meet the requirements of Section 6.1 and by
Impax if those lot or lots are found to meet the requirements of Section 6.1.
6.7. At least once per calendar year following the License Effective Date, Impax
will provide Shire with a certificate of a duly authorized officer with
regulatory responsibilities to the effect that Impax stores and ships AG Product
in accordance with all Applicable Laws and regulations, including cGMP
standards.

 

14



--------------------------------------------------------------------------------



 



6.8. Impax represents, covenants and warrants to Shire that all Generic Product
Marketed by Impax will be stored, shipped and handled in accordance with cGMP
and all Applicable Laws, rules and regulations and all Impax Product
Manufactured by Impax, or for Impax by a Third Party, shall be Manufactured,
shipped and handled in accordance with cGMP and all Applicable Laws, rules and
regulations and the Impax ANDA.
7. Regulatory Responsibilities; Adverse Event Reporting; Recalls
7.1. As the holder of Shire’s NDA, Shire will have sole authority to deal with
regulatory matters relating to Shire’s NDA or AG Product. During the term
hereof, Shire shall maintain Shire’s NDA in accordance with all applicable
requirements of the FDA and other Governmental Authorities, including, without
limitation, the filing of all annual and other reports or filings required by
the FDA.
7.2. Impax shall submit to Shire all reports of Adverse Drug Experiences,
together with all relevant information possessed by it, in time for Shire to
meet all periodic and annual safety regulatory obligations to the FDA. Impax
shall also promptly submit to Shire all AG Product inquiries or complaints for
handling by Shire. Each Party shall cooperate with the other and provide
information in its possession to the extent necessary for the other Party to
comply with all legal requirements relating to the Manufacture or Marketing of
Generic Product and the Parties will use diligent efforts to agree upon a
customary pharmacovigilance protocol as promptly as practicable after the date
hereof to provide for the necessary exchange of adverse event and related
information to permit Shire to comply with Applicable Laws and regulations on a
timely basis.
7.3. Each of Shire and Impax will immediately inform the other in writing if it
believes one or more lots of any AG Product should be subject to recall from
distribution, setting forth the reasons therefore with reasonable specificity.
To the extent permitted by legal and public safety requirements, the Parties
will confer before initiating any recall. If the Parties do not reach agreement
on the need for a recall, either Party may initiate a recall. The Party
initiating the recall shall initially bear the cost thereof and shall carry out
the recall in accordance with best industry practices. In the event it is
determined that a recall resulted from a breach by a Party of any of its
representations or warranties hereunder, such Party shall be responsible for the
costs of the recall and the cost of any unnecessary or groundless recall or
other recall which is not the result of a breach by the other Party or any of
its representations and warranties hereunder, shall be borne by the Party
initiating or requesting such recall. In no event shall a Party’s liability to
the other hereunder exceed the actual out-of-pocket costs incurred or the cost
of replacement of AG Product at a price equal to the Manufacturing Costs, as the
case may be, and neither Party shall be liable for lost profits or other
consequential damages.
7.4. As the holder of the Impax ANDA, Impax will have sole authority and
responsibility to deal with regulatory matters relating to the Impax ANDA or
Impax Product including maintaining the Impax ANDA as applicable in accordance
with all

 

15



--------------------------------------------------------------------------------



 



applicable requirements of the FDA, including, without limitation, the filing of
all annual and other reports or filings required by the FDA.
7.5. Shire shall keep, or cause its Affiliates to keep, as required, such
samples and such records (or copies thereof) in respect of the AG Products as
are required by applicable Law for such period of time as may be required
thereunder.
7.6. Each of Shire and Impax shall promptly inform the other of any
correspondence from the FDA regarding the Generic Products that would materially
affect its ability to meet its obligations under this Agreement. Each of Shire
and Impax shall notify the other promptly, but in no event later than ten
(10) Business Days following the occurrence thereof, of any materially adverse
inspections by the FDA or other regulatory authorities which pertain to the
Generic Products or to the facilities of such Party or its Affiliate where the
Generic Products are being manufactured or stored.
7.7. Within thirty (30) days following the Effective Date, Impax and Shire shall
enter into a Quality Agreement in form and content reasonably acceptable to
Impax and Shire (“Quality Agreement”). The Quality Agreement will include
protocols and specific responsibilities for handling AG Products quality
complaints, ADE reports, and professional medical service inquiries in
accordance with Shire’s standard operating procedures and in conformity with
applicable Laws.
8. Marketing of Generic Product
8.1. Impax shall, at its sole cost and expense, utilize all Commercially
Reasonable Efforts in Launching and Marketing the Generic Product in the
Territory to maximize sales and profits of Generic Product. During the Term
Impax shall not enter into any arrangements or agreements with any other Person
to Market or promote Generic Product in the Territory without Shire’s prior
written consent, except that Impax shall not be restricted in entering into
customary agreements with its ordinary trade customers including, without
limitation, distributors and retailers.
8.2. It is the intent of the parties that Impax will seek to sell Generic
Product for its full market value. Impax will have sole discretion, however, in
setting the price for the sale of the Generic Product in the Territory. Impax
will also agree that if it prices Generic Product in order to gain or maintain
sales of other products, then for purposes of calculating the payments due
hereunder, the Net Sales of such Generic Product shall be adjusted to reverse
any discount which was given to a customer that was in excess of customary
discounts for the Generic Product (or, in the absence of relevant data for this
Generic Product, other similar products under similar market conditions).
9. Shire Profit Share
9.1. During the Term, Impax shall pay to Shire a royalty of XXXXX percent
(XXXXX%) of the Net Profits of Impax Product.
9.2. In the event Impax sells AG Product pursuant to Section 4, Impax shall pay
a royalty to Shire as follows:

 

16



--------------------------------------------------------------------------------



 



(a) XXXXX percent (XXXXX%) of the Net Profits on sales of AG Product made by
Impax during any period when the AG Product is the only Generic Equivalent being
Marketed in the Territory other than a Generic Equivalent marketed by or on
behalf of Barr or any successor in interest to Barr’s ANDA that is the subject
of present litigation between Shire and Barr.
(b) XXXXX percent (XXXXX%) of the Net Profits on sales of AG Product made by
Impax during any time period other than as described in Section 9.2(a) above.
9.3. Payments due under this Section 9 shall be made within thirty (30) days
from the end of each calendar quarter in which Generic Product is sold
(“Reporting Period”). All such payments shall include an invoice detailing the
calculation of Net Sales and Net Profits, as each may be applicable and the
royalties payable hereunder.
9.4. In the event that Net Profits is a negative amount for any Reporting
Period, no payment or refund shall be due from Impax to Shire or from Shire to
Impax, in respect thereof and the Net Profits with respect to the subsequent
Reporting Period, shall be reduced by such negative amount for purposes of
determining Shire’s share of the Net Profits for such subsequent Reporting
Period.
9.5. Maintenance of Records. During the Term, and for a period of three
(3) years thereafter, Impax shall, and shall insure that its Affiliates shall,
keep at either its normal place of business, or at an off-site storage facility,
detailed, accurate and up to date:
(a) records and books of account sufficient to confirm the calculation of the
Net Sales and Net Profits; and
(b) information and data contained in any invoices or reports accompanying any
payment to Shire provided to Shire in connection with this Agreement.
9.6. Inspection. On no less than five (5) Business Days notice from Shire, Impax
shall make all such records, books of account, information and data concerning
this Agreement available for inspection during normal business hours by Shire or
its nominee for the purpose of general review or audit; provided that Shire may
not request such inspection more than once in any calendar year. Upon reasonable
belief of discrepancy or dispute, Shire’s external auditors shall be entitled to
take copies or extracts from such records, books of account, information and
data (but only to the extent related to the contractual obligations set out in
this Agreement) during any review or audit provided the external auditor signs a
confidentiality agreement with Impax providing that such records, books of
account, information and data shall be treated as Confidential Information which
may be disclosed to Shire.
9.7. Inspection Costs. Shire shall be solely responsible for its costs in making
any such review and audit, unless Shire identifies a discrepancy in the
calculation of Net Sales or Net Profits paid to Shire under this Agreement in
any calendar year from those properly payable for that calendar year of five
percent (5%) or greater, in which

 

17



--------------------------------------------------------------------------------



 



event Impax shall be solely responsible for the cost of such review and audit
and refund Shire any overpayment. All information disclosed by Impax or its
Affiliates pursuant to this Section 9 shall be deemed Confidential Information.
10. Confidentiality
10.1. Confidentiality Obligation. The Parties, their Affiliates and their
respective employees, directors, officers, consultants and contractors shall
keep and maintain as confidential any Confidential Information supplied by the
other Party during the Term. The confidentiality and non-disclosure obligations
contained in this Agreement shall not apply to the extent that such Confidential
Information is:
(a) at the time of disclosure by one Party to the other, in the public domain or
otherwise publicly known;
(b) after disclosure by one Party to the other becomes part of the public
domain, other than by breach of any obligation of confidentiality;
(c) information which the receiving Party can establish by competent evidence
was already in its possession at the time of receipt or was independently
developed by the receiving Party; or
(d) received from a Third Party who was lawfully entitled to disclose such
information free of an obligation of confidentiality.
10.2. Exceptions. Notwithstanding Section 10.1, the Party receiving Confidential
Information may disclose such Confidential Information to the extent that such
disclosure has been ordered by a court of law or directed by a Governmental
Authority, provided that, the disclosure is limited to the extent ordered or
directed and wherever practicable, the Party that owns the Confidential
Information has been given sufficient written notice in advance to enable it to
seek protection or confidential treatment of such Confidential Information.
10.3. Expiration of Confidentiality. The confidentiality obligation contained in
this Section 10 shall survive the termination or expiry of this Agreement for so
long as such information remains confidential.
10.4. Disclosure. If a Party is subpoenaed or otherwise requested by any Person
including, without limitation, any Governmental Authority to give testimony or
provide information which in any way relates to this Agreement, the Generic
Product or practices associated with the Generic Product, such Party shall give
the other Party prompt notice of such request, and unless otherwise required by
Law, shall make no disclosure until such other Party has had a reasonable
opportunity to contest the right of the requesting Person to such disclosure.
The Parties shall provide each other with all reasonable cooperation and
generally make its employees available to give testimony or to provide
reasonable assistance in connection with any lawsuits, claims, proceedings and
investigations relating to this Agreement, the Generic Product or practices
associated with the Generic Product.

 

18



--------------------------------------------------------------------------------



 



10.5. The Parties agree that equitable relief, including injunctive relief and
specific performance, is appropriate in enforcing the confidentiality provisions
of this Agreement. In the event of any such action to construe this provision,
the prevailing Party will be entitled to recover, in addition to any charges
fixed by the court, its costs and expenses of suit, including reasonable
attorney’s fees. Such remedies shall not be deemed to be the exclusive remedies
for a breach of this provision, but shall be in addition to all other remedies
available at law or equity.
11. Representations and Warranties of Both Parties
With respect to Sections 11.1 and 11.2 below, each of Shire and Impax
represents, warrants, and covenants, to the other Party that:
11.1. Organization and Authority. Such Party is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation. Such Party has the requisite corporate power and authority to
enter into this Agreement. Such Party has the requisite corporate power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder. The execution and delivery of this Agreement and the
performance by such Party of its obligations hereunder have been authorized by
all requisite corporate action on its part. This Agreement has been validly
executed and delivered by such Party, and, assuming that such documents have
been duly authorized, executed and delivered by the other Party, constitutes a
valid and binding obligation of such Party, enforceable against such Party in
accordance with its terms.
11.2. Consents and Approvals; No Violations.
(a) Except as otherwise set forth in this Agreement or the Settlement Agreement,
no material filing with, and no material permit, authorization, consent such
Party of the transactions contemplated by this Agreement, except for those
filings, permits, authorizations, consents or approvals, the failure of which to
be made or obtained would not materially impair such Party’s ability to
consummate the transactions contemplated hereby or materially delay the
consummation of the transactions contemplated hereby.
(b) Neither the execution nor the delivery of this Agreement by such Party, nor
the performance by such Party of its obligations hereunder, will (i) violate the
certificate of incorporation, by-laws or other organizational document of such
Party; (ii) conflict in any material respect with or result in a material
violation or breach of, or constitute a material default under, any material
contract, agreement or instrument to which such Party is a party; or
(iii) violate or conflict in any material respect with any material Law, rule,
regulation, judgment, order or decree of any court or Governmental Authority
applicable to such Party, except in the case of clause (ii) or (iii) for
violations, breaches or defaults which would not have a material adverse effect
on such Party’s ability to consummate the transactions contemplated hereby.

 

19



--------------------------------------------------------------------------------



 



(c) The Parties shall submit this Agreement together with the Settlement
Agreement (as part of the Settlement Documents, as defined in the Settlement
Agreement) to the Federal Trade Commission (“Commission”) Bureau of Competition
(“Bureau”) and the Assistant Attorney General in charge of the Antitrust
Division (the “Antitrust Division”) of the Department of Justice (the “DOJ”) as
soon as practicable following its execution and in no event later than ten
(10) business days following its execution. Following the submission to the
Commission and the DOJ, the Parties shall diligently work together in good faith
to actively seek out oral comments on the Settlement Documents from the Bureau,
or the Antitrust Division if appropriate, as soon as is practicable.
12. Indemnities; Product Liability; Insurance
12.1. Indemnity by Shire. Shire shall defend, indemnify and hold harmless each
of Impax and its Affiliates and its and their directors, officers, employees and
contractors (“Impax Party”) from and against any and all Losses, (“Shire
Liability”) arising from or in connection with:
(a) any Third Party claim, lawsuit, investigation, proceeding, regulatory
action, or other cause of action (“Claim”) resulting from any negligent acts or
acts of willful misconduct of any Shire Party in connection with the performance
of its obligations under this Agreement;
(b) Shire’s failure to Manufacture, store or release the AG Product for shipment
in accordance with Applicable Laws, regulations or Shire’s NDA;
(c) the breach by Shire of any of its representations or warranties contained in
this Agreement; or
(d) any misuse by a Shire Party of Impax’s company name or logo or other
trademark;
except, in each case, to the extent that the Shire Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of an
Impax Party.
12.2. Indemnity by Impax. Impax shall defend, indemnify and hold harmless each
of Shire and its Affiliates and its and their directors, officers, employees and
contractors (“Shire Party”) from and against any and all Losses (“Impax
Liability”) arising from or in connection with:
(a) any Claim resulting from any negligent acts or acts of willful misconduct of
any Impax Party in connection with the performance of its obligations under this
Agreement;
(b) any Claim based on or arising out of the use, Manufacturing or Marketing of
Impax Product, including, without limitation, any investigation by a

 

20



--------------------------------------------------------------------------------



 



Governmental Authority or any claim for personal injury or property damage
asserted by any user of Impax Product;
(c) any Claim based on or arising out of the use or Marketing of AG Product by
Impax, including, without limitation, any investigation by a Governmental
Authority or any claim for personal injury or property damage asserted by any
user of AG Product in each case to the extent that such liability is a result of
the acts or failure to act of Impax or its employees, agents, partners,
contractors or the like;
(d) the breach by Impax of any of its representations or warranties contained in
this Agreement; or
(e) any misuse by the Impax Parties of Shire’s company name or logo or other
trademark;
except, in each case, to the extent that the Impax Liability is caused by the
negligence, breach of the terms of this Agreement, or willful misconduct of a
Shire Party.
12.3. Control of Proceedings. A Party seeking indemnification hereunder shall
provide prompt written notice to the other Party (and, in any event, within five
(5) Business Days) of the assertion of any claim against such Party as to which
indemnity is to be requested hereunder. The indemnifying Party shall have the
sole control over the defense of any Claim, provided that, the indemnifying
Party shall obtain the written consent of the indemnified Party prior to
settling or otherwise disposing of such Claim if as a result of the settlement
or Claim disposal the indemnified Party’s interests are in any way adversely
affected.
12.4. No Admissions. The indemnified Party shall not make any payment or incur
any expenses in connection with any Impax Liability or Shire Liability (as the
case may be), or make any admissions or do anything that may compromise or
prejudice the defense of any Claim without the prior written consent of the
indemnifying Party.
12.5. Claim Information. Each Party shall promptly:
(a) inform the other by written notice of any actual or threatened Claim to
which Sections 12.1 or 12.2 apply;
(b) provide to the other Party copies of all papers and official documents
received in respect of any such Claim; and
(c) cooperate as reasonably requested by the other Party in the defense of any
such Claim.
12.6. Contributory Negligence. If any Shire Liability or Impax Liability is
caused by the negligence of both Shire and Impax, the apportionment of

 

21



--------------------------------------------------------------------------------



 



liability shall be shared between Shire and Impax based upon the comparative
degree of each Party’s negligence and each Party shall be responsible for its
own defense and its own costs including, but not limited to, the cost of defense
attorneys’ fees and witnesses’ fees and expenses incident thereto.
12.7. Limitation of Liability. Except as may be included in a Claim under
Section 12.1 or 12.2, in no event shall either Party or their respective
Affiliates be liable for special, punitive, indirect, incidental or
consequential loss or damage based on contract, tort or any other legal theory
arising out of this Agreement.
12.8. Product Liability Insurance. Each Party shall maintain, at its own cost,
general commercial liability insurance (including comprehensive product
liability) in such amount as Shire and Impax respectively, customarily maintain
with respect to its other products and which is reasonable and customary in the
U.S. pharmaceutical industry for companies of comparable size and activities but
in any event not less than $XXXXX per occurrence and $XXXXX in the aggregate. In
the event the insurance policy obtained by a Party is a “claims made” policy (as
opposed to an “occurrence” policy), such Party shall obtain comparable insurance
for not less than six (6) years following the expiry or termination of this
Agreement. Impax will cause Shire to be named as an additional insured under
Impax’s product liability insurance.
12.9. Irreparable Harm. Impax acknowledges that in the event of a Launch by
Impax of Generic Product in the Territory prior to the License Effective Date,
the damages to Shire and its business (including, but not limited to, lost sales
of Adderall XR) would be difficult to calculate and the adequacy of monetary
damages calculated at Law would be uncertain. Accordingly, Impax agrees that in
any action by Shire seeking injunctive or other equitable relief in connection
with any such Launch prior to the License Effective Date, Impax shall not assert
or plead the availability of an adequate remedy at Law as a defense to the
obtaining of any such remedy. Impax hereby waives any equitable defense to such
injunction including, laches, unclean hands, acquiescence or any estoppel
arguments. The foregoing shall not be in lieu of any other remedy to which Shire
may be entitled hereunder in equity or at Law as a result of such a breach and
the Parties agree that lost profits resulting from lost sales by Shire of
Adderall XR are a reasonably foreseeable element of damages which Shire would
suffer and to which, notwithstanding anything to the contrary set forth herein,
Shire will be entitled to recover in accordance with the Law.
12.10. Limitation on Representations, Warranties and Indemnification. NEITHER
PARTY SHALL BE DEEMED TO MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS
OR IMPLIED, EXCEPT AS SPECIFICALLY SET FORTH HEREIN. ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WITH REGARD TO THE AG PRODUCT
TO BE SUPPLIED BY SHIRE HEREUNDER, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY DISCLAIMED BY EACH PARTY.

 

22



--------------------------------------------------------------------------------



 



13. Force Majeure
13.1. Force Majeure. Neither Party shall be entitled to terminate this Agreement
or shall be liable to the other under this Agreement for loss or damages
attributable to any Force Majeure, provided the Party affected shall give prompt
notice thereof to the other Party. Subject to Section 13.2, the Party giving
such notice shall be excused from such of its obligations hereunder for so long
as it continues to be affected by Force Majeure.
13.2. Continued Force Majeure. If any Force Majeure continues unabated for a
period of at least ninety (90) days, the Parties shall meet to discuss in good
faith what actions to take or what modifications should be made to this
Agreement as a consequence of such Force Majeure in order to alleviate its
consequences on the affected Party.
14. Trademarks and Trade Names
14.1. Except for the identification of Shire as manufacturer of AG Product on
Packaging or Labeling to the extent required by Law, Impax shall have no right
to use any trademark or tradedress of Shire and shall have no rights to any
other intellectual property of Shire or its Affiliates (including patents or
other intellectual property relating to the shape, consistency, formulation or
manufacturing process for the AG Product) other than to the extent of the
Authorization and License.
15. Term and Termination
15.1. Unless sooner terminated in accordance with the terms hereof, the term of
this Agreement shall extend from the date hereof until the expiration of the
last Valid Claim within the Adderall XR Intellectual Property. The foregoing
notwithstanding, the obligations of Shire regarding supply of AG Product under
this Agreement shall extend from the date hereof only until the fifth (5th)
anniversary of the License Effective Date (the “Supply Term”). Thereafter, the
Supply Term shall automatically be extended for successive twelve (12) month
periods (an “Additional Term” and together with the Initial Term, the “Term”),
unless either Party gives to the other Party not less than one hundred eighty
(180) days written notice of termination prior to the expiration of the Initial
Term, or any Additional Term, of this Agreement.
15.2. Termination. Either Party shall be entitled to terminate this Agreement by
written notice to the other if:
(a) the other Party commits a material breach of this Agreement, and fails to
remedy it within sixty (60) days of receipt of notice from the first Party of
such breach and of its intention to exercise its rights under this Section 15.2;
or
(b) an order is made or a resolution is passed for the winding up of the other
Party (other than voluntarily for the purposes of solvent amalgamation or
reconstruction) or an order is made for the appointment of an administrator to
manage the other Party’s affairs, business and property or if a receiver (which

 

23



--------------------------------------------------------------------------------



 



expression shall include an administrative receiver) is appointed over any of
the other Party’s assets or undertaking or if circumstances arise which entitle
the court or a creditor to appoint a receiver or manager or which entitle the
court to make a winding-up order or if a voluntary arrangement is proposed in
respect of the other Party or if the other Party takes or suffers any similar or
analogous action in consequence of debt, and such order, appointment or similar
action is not removed within ninety (90) days.
15.3. Effect of Termination. In the event of expiry or termination of this
Agreement for any reason, Impax shall:
(a) no longer have the right to Market product under the Authorization and
License; provided that Impax may continue to Market inventory then on hand for
an additional period not to exceed six (6) months, subject to the continued
payment to Shire in accordance with Section 9; and
(b) promptly return to Shire all Confidential Information of Shire provided to
Impax and samples of the Shire Product provided to Impax or its Affiliates
during the Term.
15.4. Liability on Termination. The termination or expiry of this Agreement
shall not release either of the Parties from any liability which at the time of
termination or expiry has already accrued to the other Party, nor affect in any
way the survival of any other right, duty or obligation of the Parties which is
expressly stated elsewhere in this Agreement to survive such termination or
expiry.
15.5. Surviving Sections. The provisions of Sections 1, 9.4, 9.5, 9.6, 10, 12,
14, 15 and 16, and any other provisions necessary and proper to give effect to
the intention of the Parties as to the effect of the Agreement after
termination, shall continue in force in accordance with their respective terms
notwithstanding expiry or termination of this Agreement for any reason.
16. Miscellaneous
16.1. Notice.
(a) Any notice or other document given under this Agreement shall be in writing
in the English language and shall be given by hand or sent by prepaid airmail,
by fax transmission or e-mail to the address of the receiving Party as set out
in Section 16.2 below unless a different address or fax number has been notified
to the other in writing for this purpose.
(b) Each such notice or document shall:
(i) if sent by hand, be deemed to have been given when delivered at the relevant
address;

 

24



--------------------------------------------------------------------------------



 



(ii) if sent by prepaid mail, be deemed to have been given five (5) days after
posting; or
(iii) if sent by fax or email transmission be deemed to have been given when
transmitted, provided that, a confirmatory copy of such fax or email
transmission shall have been sent by prepaid mail within twenty-four (24) hours
of such transmission.
16.2. Address for Notice. The address for services of notices and other
documents on the Parties shall be:

              To Shire   To Impax
 
            Address:   Address:
 
           
 
  Shire LLC       Impax Laboratories, Inc.
 
  9200 Brookfield Court       30831 Huntwood Avenue
 
  Florence, KY 41042       Hayward, CA 94544
 
  United States of America       United States of America
 
            Attention: Associate General
Counsel, North America   Attention: Chief Executive Officer
 
            Fax: 1 484 595 8674   Fax:

16.3. Assignment.
(a) Subject to Section 16.3(b), Impax shall not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
Shire, such consent not to be unreasonably withheld or delayed.
(b) Subject to Section 16.3(c) in the case of Impax, each Party shall be
entitled to assign all or any of its rights or obligations under this Agreement
to an Affiliate or to a successor entity by way of merger or acquisition of
substantially all of the assets of Impax; provided the Affiliate or other
successor entity expressly assumes in writing those rights, duties and
obligations under this Agreement and this Agreement itself and the Affiliate or
other successor is a financially capable business entity.
(c) Anything to the contrary in this Agreement notwithstanding, to the extent
that Impax assigns or transfers any of its rights or obligations under this
Agreement to any third party or Affiliate that is XXXXX.
(d) Subject to the foregoing this Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Any assignment or transfer in contravention of the terms of this
Agreement shall be null and void.

 

25



--------------------------------------------------------------------------------



 



16.4. Amendment. This Agreement may not be varied, changed, waived, discharged
or terminated, except by an instrument in writing signed by the Party against
which enforcement of such variation, change, waiver, discharge or termination is
sought.
16.5. Public Announcements. Except as expressly provided for in the Settlement
Agreement, neither Party shall make any publicity releases, interviews or other
dissemination of information concerning this Agreement or its terms, or either
Party’s performance hereunder, to communication media, financial analysts or
others without the prior written approval of the other Party, which approval
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding
anything to the contrary in this Agreement, the Parties understand and agree
that either Party, may, if so required, disclose some or all of the information
included in this Agreement or other Confidential Information of the other Party
(i) in order to comply with its obligations under the Law, including the United
States Securities Act of 1933, the United States Securities Exchange Act of 1934
(“SEC”), (ii) the listing standards or agreements of any national or
international securities exchange or The NASDAQ Stock Market or other similar
Laws of a Governmental Authority, (iii) to respond to an inquiry of a
Governmental Authority or regulatory authority as required by Law, or (iv) in a
judicial, administrative or arbitration proceeding. In any such event the Party
making such disclosure shall (A) provide the other Party with as much advance
notice as reasonably practicable of the required disclosure, (B) cooperate with
the other Party in any attempt to prevent or limit the disclosure, and (C) limit
any disclosure to the specific purpose at issue.
16.6. Superiority of Agreement. The Parties agree that the provisions of this
Agreement, together with any amendments hereto, shall prevail over any
inconsistent statements or provisions contained in any prior discussions,
arrangements or comments between the Parties and in any documents passing
between the Parties, including, but not limited to, any forecast, purchase
order, purchase order revision, acknowledgment, confirmation or notice. It is
agreed that:
(a) neither Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other Party which is not
expressly set out in this Agreement;
(b) neither Party shall have any remedy in respect of misrepresentation or
untrue statement made by the other Party or for any breach of warranty which is
not contained in this Agreement;
(c) this Section 16.6 shall not exclude any liability for, or remedy in respect
of, fraudulent misrepresentation; and
(d) notwithstanding the foregoing, the Settlement Agreement shall be deemed of
equal dignity to this Agreement and this Agreement shall be construed together
with the Settlement Agreement in a consistent manner as reflecting a single
intent and purpose.

 

26



--------------------------------------------------------------------------------



 



16.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of New York, without giving
effect to principles of conflicts of law. The Parties irrevocably agree that the
federal district courts in the State of New York shall have exclusive
jurisdiction to deal with any disputes arising out of or in connection with this
Agreement and that, accordingly, any proceedings arising out of or in connection
with this Agreement shall be brought in the U.S. District Court for the Southern
District of New York. Notwithstanding the foregoing, if there is any dispute for
which the federal district courts in the State of New York do not have subject
matter jurisdiction, the state courts in New York shall have jurisdiction. In
connection with any dispute arising out of or in connection with this Agreement,
each Party hereby expressly consents and submits to the personal jurisdiction of
the federal and state courts in the County, City and State of New York.
16.8. Agreement Costs. Each Party shall pay its own costs, charges and expenses
incurred in connection with the negotiation, preparation and completion of this
Agreement.
16.9. Counterparts. This Agreement may be executed in any number of counterparts
and may be executed by the Parties on separate counterparts, each of which is an
original but all of which together constitute the same instrument.
16.10. Severability. If and to the extent that any provision of this Agreement
is held to be illegal, void or unenforceable, such provision shall be given no
effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement.
16.11. Relationship of the Parties. In making and performing this Agreement, the
Parties are acting, and intend to be treated, as independent entities; and
nothing contained in this Agreement shall be construed or implied to create an
agency, partnership, joint venture, or employer and employee relationship
between Shire and Impax. Except as otherwise provided herein, neither Party may
make any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.
16.12. Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. Shire and Impax
acknowledge that each Party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa. Whenever used herein, the words
“include,” “includes” and “including” shall mean “include, without limitation,”
“includes, without limitation” and “including, without limitation,”
respectively. The masculine, feminine or neuter gender and the singular or
plural number shall each be deemed to include the others whenever the context so
indicates. With respect to any

 

27



--------------------------------------------------------------------------------



 



particular action or agreement, the use of the words “Shire shall” or “Shire
will” herein shall also mean “Shire shall cause” the particular action to be
performed. Similarly, with respect to any particular action or agreement, the
use of the words “Impax shall” or “Impax will” herein shall also mean “Impax
shall cause” the particular action to be performed. Nothing in this Agreement
shall operate to exclude any provision implied into this Agreement by Law and
which may not be excluded by Law or limit or exclude any liability, right or
remedy to a greater extent than is permissible under Law.
16.13. Dispute Resolution.
(a) Preliminary Process. If there is a disagreement between the Parties as to
the interpretation of this Agreement or in relation to any aspect of the
performance by either Party of its obligations under this Agreement, the Parties
shall, within ten (10) Business Days of receipt of a written request from either
Party, meet in good faith and try to resolve the disagreement without recourse
to legal proceedings.
(b) Escalation of Dispute. If resolution of the disagreement does not occur
within five (5) Business Days after such meeting, the matter shall be escalated
for determination by the President of Impax and Shire’s EVP Sales & Marketing
North America for resolution, who may resolve the matter themselves or jointly
appoint a mediator or independent expert to do so.
(c) Equitable Relief. Nothing in this Section 16.13 restricts either Party’s
freedom to seek urgent relief to preserve a legal right or remedy, or to protect
a proprietary or trade secret right, or to otherwise seek legal remedies through
any available channel if resolution is not otherwise achieved under this
Section 16.13.
16.14. Cumulative Rights. The rights and remedies of each of the Parties under
or pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.
16.15. No Third Party Benefit. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto, their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or Persons any right, benefits or remedies of
any nature whatsoever under or by reason of this Agreement.
16.16. Further Assurance. Each of the Parties shall do, execute and perform and
shall procure to be done and perform all such further acts deeds documents and
things as the other Party may reasonably require from time to time to give full
effect to the terms of this Agreement.
16.17. Waiver. No failure or delay by either Party in exercising any right or
remedy provided by law under or pursuant to this Agreement shall impair such
right or remedy or operate or be construed as a waiver or variation of it or
preclude its exercise at

 

28



--------------------------------------------------------------------------------



 



any subsequent time and no single or partial exercise of any such right or
remedy shall preclude any other or further exercise of it or the exercise of any
other right or remedy.
[Signature Page Follows]

 

29



--------------------------------------------------------------------------------



 



[Signature Page to License and Distribution Agreement]
IN WITNESS WHEREOF, the undersigned have executed this License and Distribution
Agreement as of the date and year first above written.

            SHIRE LLC
      By:   /s/ Matt Emmens         Name:   Matt Emmens        Title:   CEO     
  IMPAX LABORATORIES, INC.
      By:   /s/ Barry R. Edwards         Name:   Barry R. Edwards       
Title:   CEO     

 

30